Civil action to recover of defendant, Jack L. Hunter, a North Carolina State Highway patrolman, and surety on his bond, damages for tort committed by him under color of his office, heard upon demurrer of surety. From judgment overruling demurrer, surety appeals to Supreme Court and assigns error.
The bond, under which plaintiff seeks to hold the defendant, Great American Indemnity Company, a corporation, as surety, for alleged tortious acts of defendant, Jack L. Hunter, a State Highway patrolman, and sued upon in this action, copy of which is attached to the complaint, is identical in number, terms and conditions with that considered in the case of Midgett v.Nelson, 214 N.C. 396, 199 S.E. 393. The same question is involved here. By authority of the decision there, the judgment in the present case is
Reversed.